UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 8, 2013 AMERICAN FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Ohio 1-13653 31-1544320 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 301 East Fourth Street, Cincinnati, OH (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 513-579-2121 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2Financial Information Item 2.02Results Of Operations And Financial Condition. On May 8, 2013, American Financial Group, Inc. issued a news release announcing its financial results for the quarter ending March 31, 2013.The news release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (a) Financial statements of business acquired.Not applicable. (b) Pro forma financial information.Not applicable. (c) Exhibits Exhibit No. Description News Release, dated May 8, 2013, reporting American Financial Group Inc. first quarter results for the period ended March 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN FINANCIAL GROUP, INC. Date: May 9, 2013 By: /s/Karl J. Grafe Karl J. Grafe Vice President
